Name: Commission Regulation (EEC) No 1439/84 of 24 May 1984 introducing a countervailing charge and suspending the preferential customs duty on imports of tomatoes originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 5. 84 Official Journal of the European Communities No L 139/29 COMMISSION REGULATION (EEC) No 1439/84 of 24 May 1984 introducing a countervailing charge and suspending the preferential customs duty on imports of tomatoes originating in Turkey tion (EEC) No 31 10/83 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; whereas it is necessary to multiply, where appropriate, the prices by the coefficient fixed in Article 1 (2) of Regulation (EEC) No 908/84 ; Whereas for tomatoes from Turkey the entry prices calculated in this way have for six consecutive market days been alternatively above and below the reference price ; whereas one of these entry prices is at least 0,6 ECU below the reference price ; whereas a coun ­ tervailing charge should therefore be introduced for tomatoes : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (l), as last amended by Regulation (EEC) No 985/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25a ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a non-member country is alternatively above and below the reference price for five to seven consecutive market days a countervailing charge is introduced in respect of that non-member country, save in exceptional cases ; whereas that charge is intro ­ duced when three entry prices fall below the reference price and one of those entry prices is at least 0,6 ECU below the reference price ; whereas that charge is equal to the difference between the reference price and the last available entry price by at least 0,6 ECU below the reference price ; Whereas Commission Regulation (EEC) No 908/84 of 3 April 1984 fixing for the 1984 marketing year the reference prices for tomatoes (3) fixed the reference price for products of class I for May 1984 at 127,43 ECU per 100 kilograms net ; Whereas the entry price for a given exporting country is equal to the lowest representative price or the arith ­ metic mean of the lowest prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regula ­ tion (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 211 8/74 (4), as last amended by Regula Whereas, in Article 1 of Council Regulation (EEC) No 3671 /8 i of 15 December 1981 on imports into the Community of certain agricultural products origin ­ ating in Turkey (6), when the Commission introduces a countervailing charge on imports of tomatoes origin ­ ating in Turkey, at the same time it reintroduces for the product in question the rate of customs duty at the level which applied prior to 1 January 1981 , whereas, therefore, a rate of customs duty of 18 % should be reintroduced for these tomatoes, with a minimum charge of 3,50 ECU per 100 kilograms net ; Whereas if the system is to operate normally the entry price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 ,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent and the aforesaid coeffi ­ cient ; (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 103, 16. 4. 1984, p. 1 . (3) OJ No L 94, 4. 4. 1984, p. 8 . H OJ No L 220, 10 . 8 . 1974, p. 20. O OJ No L 303, 5 . 11 . 1983, p. 5 . ( «) OJ No L 367, 23. 12. 1981 , p. 3 . No L 139/30 Official Journal of the European Communities 25. 5. 84 HAS ADOPTED THIS REGULATION : 2. The rate of customs duty on imports of these products shall be 18 % with a minimum charge of 3,50 ECU per 100 kilograms net. Article 2 This Regulation shall enter into force on 26 May 1984. Subject to the provisions of the second subparagraph of Article 26 (2) of Regulation (EEC) No 1035/72, this Regulation shall be applicable until 31 May 1984. Article 1 1 . A countervailing charge of 12,17 ECU per 100 kilograms net is applied on imports of tomatoes falling within subheading 07.01 M II of the Common Customs Tariff originating in Turkey. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1984. For the Commission Poul DALSAGER Member of the Commission